Citation Nr: 1819941	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-37 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for lumbar spine disability.

2. Entitlement to an initial rating in excess of 20 percent, as of July 11, 2011, for right shoulder disability.

3. Entitlement to an initial rating in excess of 10 percent, as of July 11, 2011, for right knee disability.

4. Entitlement to an initial rating in excess of 10 percent, as of July 11, 2011, for left knee disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelly, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to October 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012).

During the May 2016 Board hearing, the Veteran testified that he received treatment for a back disability while he was in prison.  Specifically, the Veteran reported undergoing physical therapy for a back disability and that his physical therapist told him he had muscle spasms.  The record shows that the Veteran was incarcerated from November 2012 to May 2016, during the pendency of the appeal.

The Board additionally notes that medical evidence of record does not show a current diagnosis for a back disability.  Accordingly, as the prison treatment records may contain evidence pertinent to the service connection claim on appeal, efforts should be made to obtain those records and associate them with the claims file.

As the missing medical records may also evidence treatment relating to the increased rating issues on appeal, those issues are additionally remanded.

Accordingly, the case is REMANDED for the following action:


1. Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, to include any outstanding prison treatment records during the Veteran's periods of incarceration.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2. Then, readjudicate the claims remaining on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







